DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preiminary Amendment
The preliminary amendment filed 3/18/2020 has been entered. Claims 2, 4, 6-9, 14, 16-19, 24, 27 have been amended.

Claim Objections
Claim 24 is objected to because of the following informalities: the phrase “Error! Reference source not found.” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton et al. (US 2016/0034712 A1), hereinafter “Patton”. 
As per claim 1, Patton teaches a method comprising:
“obtaining multiple datasets of distinct data type” at [0030]-[0031], [0044]-[0045];
(Patton teaches obtaining a plurality of social network posts, each post is digital content that was posted to a social network system and includes URLs, links, references text, images, video clips, audio clips)
“providing the datasets as input to a plurality of data reduction models to generate digest data for each of the datasets, wherein each data reduction model of the plurality of data reduction models is a machine learning model that is trained to generate digest data for one of the data types” at [0046]-[0048] and Figs. 3;
(Patton teaches determining post parameter values for the post (e.g., feature value for the post), based on post contents (e.g., reducing the post to post parameter values). The post parameter values (i.e., “digest data”) can be determined using machine learning models)
“performing one or more clustering operations to group the digest data into a plurality of clusters, wherein each cluster of the plurality of clusters is associated with a subset of the digest data” at [0031];
(Patton teaches using probabilistic clustering method to group the posts into different clusters (e.g., “global post”, “event posts”, “branding posts”, “witness posts”) based on the post parameter values) 
 “providing a first subset of the digest data as input to one or more event classifiers to generate first event classification data, wherein the first subset of digest data is associated with a first cluster of the plurality of clusters; the first event classification data indicates an event classification for a portion of the multiple datasets represented by the first cluster” at [0052], [0056];
(Patton teaches events are classified based on the post parameter values. An event can qualify as one or more event classes such as news, sport, trending events and music. Each event class is associated with a subset of post parameter values)
 “generating output based on the first event classification data” at [0057]-[0058].
(Patton teaches generating an event notification when an event meeting the set of event parameter requirements is met) 

As per claim 2, Patton teaches the method of claim 1, wherein “the output includes a command to an unmanned system to perform a response action” at [0057]-[0063].

As per claim 3, Patton teaches the method of claim 1, wherein “the digest data includes time information and location information associated with at least one dataset of the multiple datasets” at [0031]-[0034].

As per claim 4, Patton teaches the method of claim 1, wherein “the digest data includes one or more keywords or one or more descriptors associated with at least one dataset of the multiple datasets” at [0047]-[0048].

As per claim 5, Patton teaches the method of claim 1, wherein “the digest data includes one or more features associated with at least one dataset of the multiple datasets” at [0046]-[0048].

As per claim 6, Patton teaches the method of claim 1, wherein “the data types include video and the digest data includes identifiers of objects detected in the video” at [0046]-[0048].

As per claim 7, Patton teaches the method of claim 1, wherein “the data types include audio data and further comprising generating a transcript of the audio data, wherein the transcript includes natural language text” at [0030]-[0032], [0063].

As per claim 8, Patton teaches the method of claim 1, wherein “the data types include natural language text including content of one or more social media posts” at [0030]-[0032].

As per claim 9, Patton teaches the method of claim 1, wherein “the data types include natural language text of moderated media content” at [0030]-0032]

As per claim 10, Patton teaches the method of claim 1, wherein “a first dataset is obtained via one or more of a public source, an internet source, or a dark web source” at [0030]-[0032].

As per claim 11, Patton teaches the method of claim 1, wherein “a second dataset is obtained via a government source” at [0030]-[0032].

As per claim 12, Patton teaches the method of claim 1, wherein “a second dataset is obtained via a private source” at [0030]-[0032].

As per claim 13, Patton teaches the method of claim 1, further comprising “after the first event classification data is generated: searching for additional data using keywords based on the digest data, based on the multiple datasets, or based on both; generating updated first event classification data based on the additional data; and updating the one or more event classifiers based on the updated first event classification data” at [0051], [0054]-[0056].

As per claim 14, Patton teaches the method of claim 1, further comprising “determining a recommended response action based on the first event classification data, wherein the output is based on the recommended response action” at [0057]-[0058] and Fig. 14.

As per claim 15, Patton teaches the method of claim 14, wherein “determining the recommended response action comprises: selecting one or more event response models based on the first event classification data; and providing the digest data, the portion of the multiple datasets represented by the first cluster, or both, as input to the one or more selected event response models to generate the recommended response action” at [0057]-[0058].

As per claim 16, Patton teaches the method of claim 15, further comprising “after generating the recommended response action: obtaining response result data indicating one or more actions taken in response to an event corresponding to the first event classification data and indicating an outcome of the one or more actions; and updating the one or more selected event response models based on the response result data” at [0057]-[0063], [0066].

As per claim 17, Patton teaches the method of claim 16, wherein “the one or more selected event response models are updated using a reinforcement learning technique” at [0057]-[0063], [0066].

As per claim 18, Patton teaches the method of claim 15, wherein “each of the one or more selected event response models performs a response simulation for a particular type of event corresponding to the first event classification data based on a time and location associated with the portion of the multiple datasets represented by the first cluster” at [0057]-[0063], [0066].

As per claim 19, Patton teaches a system for event classification, the system comprising: 
“one or more interfaces configured to receive datasets from multiple distinct data sources” at [0030]-[0031], [0044]-[0045]; 
“one or more memory devices storing a plurality of data reduction models, clustering instructions, and one or more event classifiers; and 
“one or more processors configured to execute instructions from the one or more memory devices to: provide the datasets as input to the plurality of data reduction models to generate digest data for each of the datasets, wherein each data reduction model of the plurality of data reduction models is a machine learning model that is trained to generate digest data for one of the data types” at [0046]-[0048] and Figs. 3; 
“execute the clustering instructions to group the digest data into a plurality of clusters, wherein each cluster of the plurality of clusters is associated with a subset of the digest data” at [0031]; 
“provide a first subset of the digest data as input to the one or more event classifiers to generate first event classification data, wherein the first subset of the digest data is associated with a first cluster of the plurality of clusters, and the first event classification data indicates an event classification for a portion of the multiple datasets represented by the first cluster” at [0052], [0056]; and 
“generate output based on the first event classification data” at [0057]-[0058].

As per claim 20, Patton teaches the system of claim 19, wherein “the one or more interfaces are configured to transmit, based on the output, a command to an unmanned system to perform a response action” at [0057]-[0063].

As per claim 21, Patton teaches the system of claim 19, wherein “the one or more memory devices further store speech recognition instructions that are executable by the one or more processors to generate natural language text based on audio data received via the one or more interfaces” at [0030]-[0032], [0063].

As per claim 22, Patton teaches the system of claim 19, wherein “the one or more memory devices further store automated model builder instructions that are executable by the one or more processors to update the one or more event classifiers based on updated event classification data received after the first event classification data is generated” at [0052]-[0056].

As per claim 23, Patton teaches the system of claim 19, wherein “the output includes one or more recommended response actions based on the first event classification data” at [0057]-[0063], [0066].

As per claim 24, Patton teaches the system of claim 23, wherein the one or more memory devices further store one or more event response models that enable the one or more processors to determine the one or more recommended response actions” at [0057]-[0063], [0066].

As per claim 25, Patton teaches the system of claim 24, wherein “the one or more event response models include heuristic rules that map particular event types to corresponding response actions” at [0057]-[0063], [0066].
As per claim 26, Patton teaches the system of claim 24, wherein “the one or more event response models include response simulation models” at [0057]-[0063], [0066].

As per claim 27, Patton teaches a non-transitory computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform operations comprising: 
“obtaining multiple datasets of distinct data types” at [0030]-[0031], [0044]-[0045]; 
“providing the datasets as input to a plurality of data reduction models to generate digest data for each of the datasets, wherein each data reduction model of the plurality of data reduction models is a machine learning model that is trained to generate digest data for one of the data types” at [0046]-[0048] and Figs. 3; 
“performing one or more clustering operations to group the digest data into a plurality of clusters, wherein each cluster of the plurality of clusters is associated with a subset of the digest data” at [0031]; 
“providing a first subset of the digest data as input to one or more event classifiers to generate first event classification data, wherein the first subset of the digest data is associated with a first cluster of the plurality of clusters, and the first event classification data indicates an event classification for a portion of the multiple datasets represented by the first cluster” at [0052], [0056], and 
“generating output based on the first event classification data” at [0057]-[0058].



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 10, 2022